___________

                                 No. 96-2102
                                 ___________

Patricia A. Lawrence,               *
                                    *
           Appellant,               *
                                    *    Appeal from the United States
      v.                            *    District Court for the
                                    *    Eastern District of Arkansas.
Shirley S. Chater, Commissioner     *
of the Social Security              *
Administration,                     *
                                    *
           Appellee.                *
                               ___________

                    Submitted:   December 10, 1996

                          Filed: February 27, 1997
                                  ___________

Before WOLLMAN, BRIGHT, and MURPHY, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


       Patricia Lawrence appeals from the district court's1 order affirming
the Commissioner's denial of her application for Supplemental Security
Income (SSI) and Disability Insurance Benefits (DIB).    We affirm.


                                      I.


       At the time Lawrence filed for benefits, she was thirty-one years
old.   She has a twelfth grade education and employment experience as a
cook, cashier, nurse's aide, janitor, press operator, and most recently as
a sewing machine operator.




       1
      The Honorable Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendation of the Honorable Jerry Cavaneau, United States
Magistrate Judge for the Eastern District of Arkansas.
        Lawrence's applications for SSI and DIB were filed on September 8,
1992.    She claimed that on February 7, 1992, she sustained a back injury
while working as a sewing machine operator and has been unable to work
since then.         At a hearing before an administrative law judge (ALJ),
Lawrence asserted that the injury to her back caused "extreme pain" in her
back and numbness in her extremities, resulting in her inability to sit or
stand for periods longer than fifteen minutes at a time, in some loss of
use of her hands, and in her decreased ability to perform household tasks.
She also claims that the back injury has affected her nerves, causing her
to tremble, and that her knees "buckle up," limiting the distance she can
walk.


        The ALJ found that Lawrence suffered from severe back problems but
that she retained the residual functional capacity to perform her past
relevant work.         Specifically, the ALJ found that although Lawrence has
slight restriction of movement in her low back, she has full use of the
upper extremities and would be able to perform a wide range of light work,
thus enabling her to perform her past relevant work as a sewing machine
operator.       The ALJ denied benefits, and the Appeals Council denied
Lawrence's request for review.


        On appeal, Lawrence argues that the Commissioner's decision is not
supported      by    substantial    evidence    because   the    ALJ's    credibility
determinations do not have a sound basis and his residual functional
capacity determination and his conclusion that Lawrence can perform her
past relevant work are contradicted by medical evidence.


                                          II.


        Our   review    entails   determining   only   whether   the   Commissioner's
decision is supported by substantial evidence on the record viewed




                                         -2-
as a whole.    See Shelton v. Chater, 87 F.3d 992, 995 (8th Cir. 1996).
"`Substantial evidence is less than a preponderance, but enough so that a
reasonable mind might find it adequate to support the conclusion.'" Id.
(quoting Oberst v. Shalala, 2 F.3d 249, 250 (8th Cir. 1993)).


       Lawrence complains of extreme pain in her back, loss of use of her
hands, and numbness in her legs and feet.         The medical evidence, however,
is not consistent with Lawrence's testimony relating to her degree of pain
and disability.


       On February 14, 1992, one week after Lawrence alleges that she
sustained her injury, the examining physician diagnosed her with "upper
back   strain."      The   physician's    notes    indicate   that   no    fracture,
dislocation, or prevertebral soft tissue swelling was noted, and X-rays
taken on that date were normal.          When Lawrence was examined again on
February 27, 1992, the physician again reviewed the X-rays and concluded
that they were normal.      His notes indicate that his examination revealed
an "intact neurologic exam" and that Lawrence's sensory, motor, and deep
tendon reflexes were intact and equal bilaterally.


       Through an examination on July 30, 1992, the physician determined
that Lawrence had a mild diffuse disc bulge but that everything else was
normal.    A follow-up examination on August 6, 1992, revealed an intact
neurologic    exam   and   negative   straight    leg   raising,   and    the   doctor
recommended that Lawrence perform prescribed exercises.


       On November 30, 1992, Dr. Joel Price examined Lawrence, and although
he prescribed two pain medications, he also determined that her complaints
were "spurious or exaggerated."       Examinations on February 24 and March 3,
1993, again revealed only a small focal disc herniation, which did not
"appear to efface the thecal sac, displace the nerve roots or produce a
spinal stenosis."




                                         -3-
      On August 2, 1993, Dr. Jon D. Collier determined that Lawrence had
a   thirty-five   percent   total    disability.      In     a    September   10,   1993,
examination, however, Dr. Tom Miller found that although Lawrence suffered
from a focal disc herniation, he found no clear root compression and
concluded that Lawrence was not a candidate for surgery.              Dr. Miller found
that there was moderate restriction of motion in Lawrence's back and that
Lawrence had some decreased sensation in her left foot and toes.                      Dr.
Miller's opinion was that Lawrence had a permanent partial impairment
rating of only ten percent, and the only restriction he placed upon her
activities was that she could not lift more than thirty-five pounds.


      Lawrence contends that she cannot sit or stand for longer than
fifteen minutes at a time, cannot walk long distances, and cannot hold
things with her hands very long.       Lawrence acknowledges, however, that she
can dress and bathe herself, and that she is able to do some housework,
cooking, and shopping.


      We conclude that the medical evidence and the level of Lawrence's
daily activities contradict Lawrence's testimony regarding the severity of
her pain and disability.      The ALJ therefore properly discredited those
complaints.   See Clark v. Chater, 75 F.3d 414, 417 (8th Cir. 1996) (ALJ may
discredit complaints that are inconsistent with evidence, including medical
reports and daily activities).         Likewise, the ALJ properly discredited
Lawrence's husband's testimony, finding that it was motivated by his desire
to see Lawrence obtain benefits.       See Brown v. Chater, 87 F.3d 963, 965-66
(8th Cir. 1996) (ALJ could discredit testimony that was suspect).


      Moreover,    the   record     supports   the   ALJ's       determination   that
Lawrence could perform light work.        Light work "involves lifting no more
than twenty pounds at a time with frequent lifting or carrying of objects
weighing up to ten pounds" and may also require "a good deal of walking or
standing."    20 C.F.R. § 404.1567(b) (1996).




                                        -4-
Lawrence stated on her vocational report that at her most recent job she
lifted only seat cover parts and the covers themselves and that at another
sewing job she lifted no more than twenty pounds.   In addition, Dr. Miller
restricted Lawrence to lifting no more than thirty-five pounds.    Although
Lawrence indicated in the vocational report that those jobs required
frequent bending and long periods of either sitting or standing, her
assertion that she is unable to do these things, as we have explained
above, is not supported by the evidence.


     Although we recognize that there is some evidence that Lawrence has
in fact sustained a back injury and is in some degree of pain, we may not
reverse the ALJ's determination simply because there is substantial
evidence supporting an opposite result.    See Piepgras v. Chater, 76 F.3d
233, 236 (8th Cir. 1996).


     We conclude that substantial evidence supports the determination that
Lawrence can do light work and that she is therefore able to perform her
past relevant work.


     The judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -5-